MEMORANDUM **
Respondent’s motion for summary disposition is construed as a motion for summary disposition in part and a motion to dismiss in part. So construed, the motion is granted because the questions raised by this petition for review with regard to petitioner Analia Elizabeth Calvillo Avina are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, the petition for review with regard to petitioner Analia Elizabeth Calvillo Avina is denied.
Further, we have reviewed the opposition to the motion for summary disposition and petitioners’ opening brief, and we conclude that petitioners Alejandro Leonides Alonzao and Maria Concepcion Aviva have failed to raise a colorable constitutional claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss this petition for review for lack of jurisdiction with regard to petitioners Alejandro Leonides Alonzao and Maria Concepcion Aviva is granted. See 8 U.S.C. § 1252(a) (2) (B) (i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, ill F.3d 1137,1144 (9th Cir.2002).
*138PETITION FOR REVIEW DENIED in PART and DISMISSED in PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.